DETAILED ACTION
Formal Matters
Claims 1-19 are pending and under examination.    
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of 16/735,258 filed on 1/6/2020, which is a continuation of 16/126,089 filed on 9/10/2018, which is a continuation of US 14/608,363 filed on 01/29/2015, which claims priority from US provisional application 61/933,561 filed on 01/30/2014. 
	 
Claim Objections
	Claim 12 is objected to for being dependent on claim 13 that comes after claim 12.  Claims need to be dependent on a preceding claim.  
	Claim 18 is objected to for the use of “can be a polymer”, which needs to be “is a polymer”.  
	Appropriate corrections are required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is vague and indefinite for the recitation of “at least one of cotton, polyester, rayon, cellulose acetate, and polyimide” as it is unclear if the applicant wants at least one of each of the items following “at least one of” based on the use of the “and” in the claim or if applicant intends this to be a list of options where one or more may be chosen.  For the purpose of compact prosecution, the examiner will read the claim as a list of optional items to be chosen from.  It is suggested that applicant amend “and” to be “or” if applicant intends the list of options where only one (or more) can be selected.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 provides for “the wound dressing consisting essentially of…” with items including a fabric, but no mention of yarn of the certain composition as provided in claim 1, on which claim 13 depends.  None of dependent claims 12 and 14-19 provide for yarn as in claim 1 or more limited than in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnefin WO2013079947 (6-6-2013).  
Bonnefin teaches a wound dressing comprising a yarn with gel-forming filaments or fibres (abstract).  Bonnefin provides for yarns (page 5).  Bonnefin teaches 50:50 blends of CMC:Lyocell (example 1).  CMC is carboxymethylcellulose.  Lyocell is a rayon polymer derived of cellulose.  Bonnefin teaches the gel forming fibres reduce the tendency for surrounding fibers to adhere to the wound (non-adherent) and that sodium carboxymethylcellulose and chemically modified cellulose fibers are gel forming fibers (page 3).  Thus, CMC would serve as the non-adherent polymer material and Lyocell would be the cellulosic material in teachings of Bonnefin.  Thus, Bonnefin provides a non-adherent polymer and a cellulosic material in concentration ratios of the instant claims in a yarn that is used in a wound dressing as well as 60:40 and 70:30 ratios.  Bonnefin does consider properties like tensile strength of the yarn (figure 1).  Since Bonnefin provides for yarns with the materials of instant claim 1, it will have the break factor (a property/characteristic) of the instant claim (MPEP 2112).  
Bonnefin provides for the dressing vacuum sealing the wound (claim 7 of Bonnefin), and thus, would be occlusive (stops flow of air at wound).  

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel US 20130150764.
Patel teaches a wound dressing that includes an oil emulsion and a substrate including a plurality of first yarns, wherein the plurality of first yarns including a plurality of first fibers comprising a cellulosic material and a plurality of second yarns including a plurality of second fibers comprising non-adherent polymeric materials (abstract).  Patel teaches 5 to 50% by weight of cellulosic material in the substrate (claim 4 of Patel) and 50 to 95% by weight of non-adherent polymeric fibers (claim 5 of Patel).  Patel teaches non-adherent polymeric materials including polyethylene, polypropylene, polyfluoroethylene and others (claim 3 of Patel).  Patel teaches a break factor of 1700 lb Ne to 2500 lb Ne (paragraph 38).  The substrate includes a polymer selected from polyester (paragraph 6).  Patel teaches woven polyester (paragraph 6).  Patel teaches cellulose acetate as a cellulosic material (paragraph 25).  Patel teaches the substrate is impregnated with the oil emulsion in at least a portion of the substrate (paragraph 6).  Patel teaches the petrolatum being from 5 to 75% of the wound dressing and 1 to 5% of bacteriostatic agent (paragraphs 6 and 52).  Patel teaches bismuth tribromophenate as a bacteriostatic agent (paragraphs 5 and 20).  Patel teaches 3% of bismuth tribromophenate (claim 7 of Patel).  Patel teaches disposing at least one bacteriostatic agent with the oil emulsion (paragraph 5).  Using bismuth tribromophenate (a powder) in an oil emulsion with petrolatum, this will produce a slurry.  Patel teaches sterilizing the wound dressing (paragraph 7).  Patel teaches irradiating processes for sterilizing the wound dressings and teaches gamma rays (paragraph 51).  Patel teaches sterilizing before or after the oil emulsion is introduced into the package (paragraph 52).  Patel also teaches heating as a sterilization technique (paragraph 51).  Patel teaches disposing the substrate into the package before it is sealed (paragraph 52).  Patel teaches applying the bioactive agents (includes bismuth tribromophenate and bacteriostatic agents) on the wound dressings by disposing the bioactive agents onto the wound dressings and optionally drying the solvents from the wound dressing (paragraph 53).  Patel also teaches antimicrobial agents (paragraph 53).  Patel teaches an antibacterial agent polyhexamethylene biguanides (paragraph 20).  Patel teaches silver ions (paragraph 51).  Patel teaches a method of preparing a wound dressing substrate by providing a fabric, impregnating an oil emulsion into the fabric to produce the wound dressing, and sterilizing the wound dressing (claim 16-19 of Patel).  Patel teaches introducing at least one of a bacteriostatic agent or an antimicrobial agent (claim 22 of Patel).  Patel indicates using jets of water to at least partially entangle at least a portion of the yarn or fiber with itself and/or with others (paragraph 42).  Patel teaches coating by dipping and solvent evaporation (solvent removed by evaporation) (paragraph 32).  Patel teaches folding of the woven fabric to produce gauze (pleating) and cutting the article (paragraph 24, also claim 20 of Patel).  The oil emulsion on the dressing would allow the dressing to be occlusive when placed on the wound.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moghe US 2013/0150765.
Moghe teaches “The wound dressing according to claim 1, wherein the substrate comprises a plurality of first yarns comprising the plurality of cellulosic fibers and a plurality of second fibers comprising a non-adherent polymeric material selected from the group consisting of polyethylene, polypropylene, polyfluoroethylene, polyfluoropropylene, polyfluoropolyethylene glycol, polytetrafluoroethylene, polyethylene terephthalate, polyethylene naphthalate, polytrimethylene terephthalate, polybutylene terephthalate, and combinations thereof, and wherein an amount of the plurality of cellulosic fibers is in a range of from about 5 wt % to about 50 wt % of the substrate and an amount of the plurality of the second fibers in an amount in a range of from about 50 wt % to about 95 wt % of the substrate” (claim 6 of Moghe). Moghe teaches antimicrobial non-adherent dressings with an oil emulsion that consists essentially of petrolatum in a range of from about 75% to about 90% of the oil emulsion, a mineral oil in the range of from about 10% to about 20% of the oil emulsion, and water in the range of about 0.1% to about 1% of the oil emulsion (title and abstract).  Moghe teaches that the wound dressing comprises a substrate with a plurality of fibers and at least one antimicrobial agent in the substrate where the antimicrobial agent can be polyhexamethylene biguanide (abstract, also see paragraph 6).  Moghe teaches that the antimicrobial agent is from about 500 ppm to less than about 1500 ppm, but also provides for a range of 1500 ppm to 3500 ppm when the antimicrobial is a biguanides (paragraph 6, also paragraph 21).  Moghe teaches the substrate having cellulosic fiber and polyester in one embodiment (paragraph 7).  Moghe teaches a wound dressing with a plurality of yarns with a first yarn having a cellulosic material and second yarns with non-adherent polymer material (paragraphs 17 and 18).  Moghe also teaches the second yarn with materials like polyethylene, polypropylene, polyethylene terephthalate and others (paragraphs 20 and 30).  Moghe teaches about 1 to about 5% of at least one antimicrobial agent and a bacteriostatic agent (paragraph 29).  Moghe teaches other materials for the first yarns including cotton, rayons and others (paragraph 32).  Moghe teaches woven fabric (paragraph 18).  Moghe also teaches a substrate of nonwoven polyester fibers (paragraph 30, also paragraph 34).  Moghe teaches bismuth tribromophenate as a bioactive agent (paragraph 60).  Moghe teaches other bioactive agents and a range of 1 to 5 wt% based on the dressing (paragraph 60).  Moghe teaches a bacteriostatic agent being bismuth tribromophenate (paragraph 20).  Moghe teaches a fabric with from about 5 wt% to about 75% of the oil emulsion (paragraph 29).  Moghe teaches using sealing agents (paragraph 60).  Moghe provides for impregnating the fibers of the fabric with the composition having antimicrobial agent, water and petrolatum (paragraphs 2 and 7). Moghe provides for packaging for the material and sealing of the packaging (paragraphs 31 and 59).  Moghe teaches fabric with 5 to 75% by weight of emulsion (paragraph 29), which allows the fabric to be from 25 to 95 wt% of the dressing.  Moghe teaches non-adherent polymeric materials like polyethylene, polypropylene and others (paragraph 6). Moghe teaches woven (paragraph 18) and nonwoven polymers (paragraph 30).  Moghe teaches a plurality of yarns of different types (paragraphs 17-20). Moghe teaches 1700 lb.Ne to 2500 lb.Ne (paragraph 45) as the break factor.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4-5 and 12-19 in addition to claim 1 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel US PGPub 2013/0150764 (Published on June 13, 2013, filed in December 2011) and Moghe US 2013/0150765.
“Consisting essentially of” will be read as comprising for the purpose of examination as it is not provided what materials affect the basic and novel characteristics of the claimed invention.
Patel teaches the yarn as above in the rejection under USC 102.  Patel teaches a wound dressing that includes an oil emulsion and a substrate including a plurality of first yarns, wherein the plurality of first yarns including a plurality of first fibers comprising a cellulosic material and a plurality of second yarns including a plurality of second fibers comprising non-adherent polymeric materials (abstract).  The substrate includes a polymer selected from polyester (paragraph 6).  Patel teaches woven polyester (paragraph 6).  Patel teaches cellulose acetate as a cellulosic material (paragraph 25).  Patel teaches the substrate is impregnated with the oil emulsion in at least a portion of the substrate (paragraph 6).  Patel teaches the petrolatum being from 5 to 75% of the wound dressing and 1 to 5% of bacteriostatic agent (paragraphs 6 and 52).  Patel teaches bismuth tribromophenate as a bacteriostatic agent (paragraphs 5 and 20).  Patel teaches 3% of bismuth tribromophenate (claim 7 of Patel).  Patel teaches disposing at least one bacteriostatic agent with the oil emulsion (paragraph 5).  Using bismuth tribromophenate (a powder) in an oil emulsion with petrolatum, this will produce a slurry.  Patel teaches sterilizing the wound dressing (paragraph 7).  Patel teaches irradiating processes for sterilizing the wound dressings and teaches gamma rays (paragraph 51).  Patel teaches sterilizing before or after the oil emulsion is introduced into the package (paragraph 52).  Patel also teaches heating as a sterilization technique (paragraph 51).  Patel teaches disposing the substrate into the package before it is sealed (paragraph 52).  Patel teaches applying the bioactive agents (includes bismuth tribromophenate and bacteriostatic agents) on the wound dressings by disposing the bioactive agents onto the wound dressings and optionally drying the solvents from the wound dressing (paragraph 53).  Patel also teaches antimicrobial agents (paragraph 53).  Patel teaches an antibacterial agent polyhexamethylene biguanides (paragraph 20).  Patel teaches silver ions (paragraph 51).  Patel teaches a method of preparing a wound dressing substrate by providing a fabric, impregnating an oil emulsion into the fabric to produce the wound dressing, and sterilizing the wound dressing (claim 16-19 of Patel).  Patel teaches introducing at least one of a bacteriostatic agent or an antimicrobial agent (claim 22 of Patel).  Patel indicates using jets of water to at least partially entangle at least a portion of the yarn or fiber with itself and/or with others (paragraph 42).  Patel teaches coating by dipping and solvent evaporation (solvent removed by evaporation) (paragraph 32).  Patel teaches folding of the woven fabric to produce gauze (pleating) and cutting the article (paragraph 24, also claim 20 of Patel).  Patel teaches woven or nonwoven embodiments (paragraph 27).  
Patel does not teach a slurry mixture of the petrolatum and other agents with water before applying to the fabric.  
Moghe teaches antimicrobial non-adherent dressings with an oil emulsion that consists essentially of petrolatum in a range of from about 75% to about 90% of the oil emulsion, a mineral oil in the range of from about 10% to about 20% of the oil emulsion, and water in the range of about 0.1% to about 1% of the oil emulsion (title and abstract).  Moghe teaches that the wound dressing comprises a substrate with a plurality of fibers and at least one antimicrobial agent in the substrate where the antimicrobial agent can be polyhexamethylene biguanide (abstract, also see paragraph 6).  Moghe teaches that the antimicrobial agent is from about 500 ppm to less than about 1500 ppm, but also provides for a range of 1500 ppm to 3500 ppm when the antimicrobial is a biguanides (paragraph 6, also paragraph 21).  Moghe teaches the substrate having cellulosic fiber and polyester in one embodiment (paragraph 7).  Moghe teaches a wound dressing with a plurality of yarns with a first yarn having a cellulosic material and second yarns with non-adherent polymer material (paragraphs 17 and 18).  Moghe also teaches the second yarn with materials like polyethylene, polypropylene, polyethylene terephthalate and others (paragraphs 20 and 30).  Moghe teaches about 1 to about 5% of at least one antimicrobial agent and a bacteriostatic agent (paragraph 29).  Moghe teaches other materials for the first yarns including cotton, rayons and others (paragraph 32).  Moghe teaches woven fabric (paragraph 18).  Moghe also teaches a substrate of nonwoven polyester fibers (paragraph 30, also paragraph 34).  Moghe teaches bismuth tribromophenate as a bioactive agent (paragraph 60).  Moghe teaches other bioactive agents and a range of 1 to 5 wt% based on the dressing (paragraph 60).  Moghe teaches a bacteriostatic agent being bismuth tribromophenate (paragraph 20).  Moghe teaches a fabric with from about 5 wt% to about 75% of the oil emulsion (paragraph 29).  Moghe teaches using sealing agents (paragraph 60).  Moghe provides for impregnating the fibers of the fabric with the composition having antimicrobial agent, water and petrolatum (paragraphs 2 and 7). Moghe provides for packaging for the material and sealing of the packaging (paragraphs 31 and 59).  
One of ordinary skill in the art at the time of instant filing would be able to produce a the instant method as Patel provides for disposing a bacteriostatic agent with exemplifying bismuth tribromophenate into an oil emulsion including petrolatum (forming a slurry occlusive composition), applying the occlusive composition to the substrate (fabric with option of polyester and cellulose materials) that produces a coated substrate (fabric), using jets of water to at least partially entangle the yarns or fibers of the substrate, and sterilizing after packaging with irradiation as a commonly listed method of sterilization while Moghe provides for having a mixture of petrolatum, active agents and water to be used for a wound dressing (see MPEP 2144.06- one of ordinary skill in the art would have looked to the prior art for teachings of other petrolatum containing wound dressings).  Note a slurry is fine particles of substance disposed in water and since water is mixed with the other components (actives and petrolatum), a slurry will be formed in Moghe.  Although Patel may not indicate that the introducing of the jets of water on the coated substrate while lying on a first packaging member (further forming/entangling the substrate having the occlusive composition), it does not dictate where this step has to take place.  Therefore, one of ordinary skill in the art would consider introducing this step after a coated substrate onto a first packaging member to further form the substrate.  Patel teaches sealing of the package with the coated/impregnated substrate within it (sealable package).  Sealing involves the attachment of two packaging portions.  Patel teaches sterilization after introducing the oil emulsion into the package and teaches irradiating as a method of sterilization.  

Claims 12-19 in addition to claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moghe US 2013/0150765.  
“Consisting essentially of” will be read as comprising for the purpose of examination as it is not provided what materials affect the basic and novel characteristics of the claimed invention.
Moghe teaches “The wound dressing according to claim 1, wherein the substrate comprises a plurality of first yarns comprising the plurality of cellulosic fibers and a plurality of second fibers comprising a non-adherent polymeric material selected from the group consisting of polyethylene, polypropylene, polyfluoroethylene, polyfluoropropylene, polyfluoropolyethylene glycol, polytetrafluoroethylene, polyethylene terephthalate, polyethylene naphthalate, polytrimethylene terephthalate, polybutylene terephthalate, and combinations thereof, and wherein an amount of the plurality of cellulosic fibers is in a range of from about 5 wt % to about 50 wt % of the substrate and an amount of the plurality of the second fibers in an amount in a range of from about 50 wt % to about 95 wt % of the substrate” (claim 6 of Moghe). Moghe teaches antimicrobial non-adherent dressings with an oil emulsion that consists essentially of petrolatum in a range of from about 75% to about 90% of the oil emulsion, a mineral oil in the range of from about 10% to about 20% of the oil emulsion, and water in the range of about 0.1% to about 1% of the oil emulsion (title and abstract).  Moghe teaches that the wound dressing comprises a substrate with a plurality of fibers and at least one antimicrobial agent in the substrate where the antimicrobial agent can be polyhexamethylene biguanide (abstract, also see paragraph 6).  Moghe teaches that the antimicrobial agent is from about 500 ppm to less than about 1500 ppm, but also provides for a range of 1500 ppm to 3500 ppm when the antimicrobial is a biguanides (paragraph 6, also paragraph 21).  Moghe teaches the substrate having cellulosic fiber and polyester in one embodiment (paragraph 7).  Moghe teaches a wound dressing with a plurality of yarns with a first yarn having a cellulosic material and second yarns with non-adherent polymer material (paragraphs 17 and 18).  Moghe also teaches the second yarn with materials like polyethylene, polypropylene, polyethylene terephthalate and others (paragraphs 20 and 30).  Moghe teaches about 1 to about 5% of at least one antimicrobial agent and a bacteriostatic agent (paragraph 29).  Moghe teaches other materials for the first yarns including cotton, rayons and others (paragraph 32).  Moghe teaches woven fabric (paragraph 18).  Moghe also teaches a substrate of nonwoven polyester fibers (paragraph 30, also paragraph 34).  Moghe teaches bismuth tribromophenate as a bioactive agent (paragraph 60).  Moghe teaches other bioactive agents and a range of 1 to 5 wt% based on the dressing (paragraph 60).  Moghe teaches a bacteriostatic agent being bismuth tribromophenate (paragraph 20).  Moghe teaches a fabric with from about 5 wt% to about 75% of the oil emulsion (paragraph 29).  Moghe teaches using sealing agents (paragraph 60).  Moghe provides for impregnating the fibers of the fabric with the composition having antimicrobial agent, water and petrolatum (paragraphs 2 and 7). Moghe provides for packaging for the material and sealing of the packaging (paragraphs 31 and 59).  Moghe teaches fabric with 5 to 75% by weight of emulsion (paragraph 29), which allows the fabric to be from 25 to 95 wt% of the dressing.  Moghe teaches non-adherent polymeric materials like polyethylene, polypropylene and others (paragraph 6). Moghe teaches woven (paragraph 18) and nonwoven polymers (paragraph 30).  Moghe teaches a plurality of yarns of different types (paragraphs 17-20).  Moghe teaches woven or nonwoven embodiments (paragraph 34).  
One of ordinary skill in the art at the instant time of filing would have combined petrolatum, bismuth tribromophenate as a bacteriostatic agent, water and fabric (woven or non-woven, multiple yarns) in order to produce wound dressings of the instant claims by the teachings of Moghe, which provides for the claimed components and concentration ranges that would provide overlapping ranges with the instant claims (see MPEP 2144.05).  The major difference is that the upper amount of water in Moghe is about 1 wt% while the lower amount in the instant claims is about 2 wt%.  The use of “about” in the ranges would allow for closer amounts of water, and thus, there is a reasonable expectation of success in producing a wound dressing with about 1 wt% of water by the teachings of Moghe and having it be as effective as utilizing about 2 wt% of water.  Although Moghe does not address the dressing being occlusive, the emulsion which has a high amount of petrolatum (a very heavy oily compound) would provide occlusive behavior (a formation of a barrier).  

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 9402770 in view of Patel US 20130150764. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets provide for wound dressings have yarns made up of cellulosic materials and non-adherent polymer materials along with antimicrobial/bioactive agents.  Claims of ‘770 provides for yarns with amounts of cellulose material and non-adherent polymer material of the instant claims.  
‘770 does not provide for amounts of water.  
Patel teaches a wound dressing that includes an oil emulsion and a substrate including a plurality of first yarns, wherein the plurality of first yarns including a plurality of first fibers comprising a cellulosic material and a plurality of second yarns including a plurality of second fibers comprising non-adherent polymeric materials (abstract).  Patel teaches 5 to 50% by weight of cellulosic material in the substrate (claim 4 of Patel) and 50 to 95% by weight of non-adherent polymeric fibers (claim 5 of Patel).  Patel teaches non-adherent polymeric materials including polyethylene, polypropylene, polyfluoroethylene and others (claim 3 of Patel).  Patel teaches a break factor of 1700 lb Ne to 2500 lb Ne (paragraph 38).  The substrate includes a polymer selected from polyester (paragraph 6).  Patel teaches woven polyester (paragraph 6).  Patel teaches cellulose acetate as a cellulosic material (paragraph 25).  Patel teaches the substrate is impregnated with the oil emulsion in at least a portion of the substrate (paragraph 6).  Patel teaches the petrolatum being from 5 to 75% of the wound dressing and 1 to 5% of bacteriostatic agent (paragraphs 6 and 52).  Patel teaches bismuth tribromophenate as a bacteriostatic agent (paragraphs 5 and 20).  Patel teaches 3% of bismuth tribromophenate (claim 7 of Patel).  Patel teaches disposing at least one bacteriostatic agent with the oil emulsion (paragraph 5).  Using bismuth tribromophenate (a powder) in an oil emulsion with petrolatum, this will produce a slurry.  Patel teaches sterilizing the wound dressing (paragraph 7).  Patel teaches irradiating processes for sterilizing the wound dressings and teaches gamma rays (paragraph 51).  Patel teaches sterilizing before or after the oil emulsion is introduced into the package (paragraph 52).  Patel also teaches heating as a sterilization technique (paragraph 51).  Patel teaches disposing the substrate into the package before it is sealed (paragraph 52).  Patel teaches applying the bioactive agents (includes bismuth tribromophenate and bacteriostatic agents) on the wound dressings by disposing the bioactive agents onto the wound dressings and optionally drying the solvents from the wound dressing (paragraph 53).  Patel also teaches antimicrobial agents (paragraph 53).  Patel teaches an antibacterial agent polyhexamethylene biguanides (paragraph 20).  Patel teaches silver ions (paragraph 51).  Patel teaches a method of preparing a wound dressing substrate by providing a fabric, impregnating an oil emulsion into the fabric to produce the wound dressing, and sterilizing the wound dressing (claim 16-19 of Patel).  Patel teaches introducing at least one of a bacteriostatic agent or an antimicrobial agent (claim 22 of Patel).  Patel indicates using jets of water to at least partially entangle at least a portion of the yarn or fiber with itself and/or with others (paragraph 42).  Patel teaches coating by dipping and solvent evaporation (solvent removed by evaporation) (paragraph 32).  Patel teaches folding of the woven fabric to produce gauze (pleating) and cutting the article (paragraph 24, also claim 20 of Patel).   
One of ordinary skill in the art would utilize teachings of Patel when providing a wound dressing with yarn as both the claims of ‘770 and Patel provide for wound dressings with yarns and antimicrobial agents.  

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10561535 in view of Patel US 20130150764. Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a composition with fabric, petrolatum, water, bismuth tribromophenate and polyhexamethylene biguanide with overlapping concentration ranges.  Each of the claim sets provide for wound dressings have yarns made up of cellulosic materials and non-adherent polymer materials along with antimicrobial/bioactive agents.
‘535 does not teach the percentage of cellulosic materials and non-adherent polymer materials of the yarn, but ‘535 does have claims to the yarn (‘535 claims 15-17).  
Patel teaches a wound dressing that includes an oil emulsion and a substrate including a plurality of first yarns, wherein the plurality of first yarns including a plurality of first fibers comprising a cellulosic material and a plurality of second yarns including a plurality of second fibers comprising non-adherent polymeric materials (abstract).  Patel teaches 5 to 50% by weight of cellulosic material in the substrate (claim 4 of Patel) and 50 to 95% by weight of non-adherent polymeric fibers (claim 5 of Patel).  Patel teaches non-adherent polymeric materials including polyethylene, polypropylene, polyfluoroethylene and others (claim 3 of Patel).  Patel teaches a break factor of 1700 lb Ne to 2500 lb Ne (paragraph 38).  The substrate includes a polymer selected from polyester (paragraph 6).  Patel teaches woven polyester (paragraph 6).  Patel teaches cellulose acetate as a cellulosic material (paragraph 25).  Patel teaches the substrate is impregnated with the oil emulsion in at least a portion of the substrate (paragraph 6).  Patel teaches the petrolatum being from 5 to 75% of the wound dressing and 1 to 5% of bacteriostatic agent (paragraphs 6 and 52).  Patel teaches bismuth tribromophenate as a bacteriostatic agent (paragraphs 5 and 20).  Patel teaches 3% of bismuth tribromophenate (claim 7 of Patel).  Patel teaches disposing at least one bacteriostatic agent with the oil emulsion (paragraph 5).  Using bismuth tribromophenate (a powder) in an oil emulsion with petrolatum, this will produce a slurry.  Patel teaches sterilizing the wound dressing (paragraph 7).  Patel teaches irradiating processes for sterilizing the wound dressings and teaches gamma rays (paragraph 51).  Patel teaches sterilizing before or after the oil emulsion is introduced into the package (paragraph 52).  Patel also teaches heating as a sterilization technique (paragraph 51).  Patel teaches disposing the substrate into the package before it is sealed (paragraph 52).  Patel teaches applying the bioactive agents (includes bismuth tribromophenate and bacteriostatic agents) on the wound dressings by disposing the bioactive agents onto the wound dressings and optionally drying the solvents from the wound dressing (paragraph 53).  Patel also teaches antimicrobial agents (paragraph 53).  Patel teaches an antibacterial agent polyhexamethylene biguanides (paragraph 20).  Patel teaches silver ions (paragraph 51).  Patel teaches a method of preparing a wound dressing substrate by providing a fabric, impregnating an oil emulsion into the fabric to produce the wound dressing, and sterilizing the wound dressing (claim 16-19 of Patel).  Patel teaches introducing at least one of a bacteriostatic agent or an antimicrobial agent (claim 22 of Patel).  Patel indicates using jets of water to at least partially entangle at least a portion of the yarn or fiber with itself and/or with others (paragraph 42).  Patel teaches coating by dipping and solvent evaporation (solvent removed by evaporation) (paragraph 32).  Patel teaches folding of the woven fabric to produce gauze (pleating) and cutting the article (paragraph 24, also claim 20 of Patel).  
One of ordinary skill in the art would utilize teachings of Patel when providing a wound dressing with yarn as both the claims of ‘535 and Patel provide for wound dressings with yarns and antimicrobial agents.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK V STEVENS/Primary Examiner, Art Unit 1613